ORDER
PER CURIAM.
The Court, by an Order dated January 4, 1985, having granted the petition for a writ of certiorari limited solely to a review of the question:
Does the judgment of the District Court, in which petitioner was found guilty of driving a vehicle under the influence of alcohol, preclude the Circuit Court from later finding petitioner guilty of driving a vehicle while intoxicated?
and the State having conceded that petitioner’s conviction for driving while intoxicated should be vacated, it is this 4th day of January, 1985
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Circuit Court for Baltimore City, in which Michael F. Greene was convicted of the offense of *110driving a vehicle while intoxicated under Maryland Code (1977, 1984 Cum.Supp. Transportation Article § 21-902(a), be, and it is hereby, vacated. Costs to be paid by the Mayor and City Council of Baltimore.